Exhibit 99.1 Active Power Reports Fourth Quarter and Year End 2012 Results UPS Sales Up 34% in 2012, Driving Record Gross Margin AUSTIN, Texas (Feb. 19, 2013) – Active Power (NASDAQ: ACPW), manufacturer of uninterruptible power supply (UPS) systems and modular infrastructure solutions, reported results for the fourth quarter and full year ended Dec. 31, 2012. Q4 2012 and Full Year Financial Highlights · 2012 revenue reached $76.3 million. · Gross margin in 2012 expanded to a record 32.4% versus 23.7% in 2011. Gross margin in fourth quarter of 2012 increased to 39.5% versus 20.2% in the fourth quarter of 2011. · UPS sales were up 21% in the fourth quarter of 2012 as compared to the fourth quarter of 2011 and up 34% for the year. · 2012 service revenue increased 11% versus 2011. · Reduced full year net loss from $7.1 million or $(0.44) per share to $1.9 million or $(0.10) per share, a 73% improvement. · Adjusted EBITDA in 2012 was $1.3 million versus an adjusted EBITDA loss of $3.8 million in 2011. Refer to definition and an important discussion below about the presentation of adjusted EBITDA, a non-GAAP term. Operational Highlights · Launched Active Power’s next generation CleanSource® High Density (CSHD) UPS product platform and received first order for four CSHD 625 kVA systems for one of the largest auto manufacturers in China. · Formed strategic partnership with IO that enables Active Power to integrate best-in-class IO.OS platform into PowerHouse™ and CleanSource UPS product portfolio. · Appointed Dr. Ake Almgren as chairman of the company’s board of directors. Management Commentary “While overall sales climbed slightly from 2011, we derived nearly 38% more gross profit dollars,” said Doug Milner, president and CEO, Active Power. “Our field sales teams delivered 34% growth in our core UPS business, while we achieved double-digit growth in our service business and executed on key productivity initiatives. Given these successes, we believe we have set the stage for a strong 2013.” “Our focus in 2013 will be to accelerate growth in our core UPS and PowerHouse product lines as we begin shipping our new CSHD 625 kVA and 750 kVA products and start to convert our growing sales pipeline into revenue. We believe the unmatched benefits of our products’ power density, reliability, and total cost of ownership supported by a stronger operating platform affords us a strong competitive position in the critical power infrastructure space.” Q4 and Full Year 2012 Financial Results Revenue in the fourth quarter of 2012 was $15.2 million compared to $18.3 million in the fourth quarter of 2011. The decrease in revenue is primarily attributed to the inability of the company to recognize revenue from a single multimillion dollar order due to changes in the deployment schedule for our products on a particular project. However, it is anticipated the revenue for this project will be recognized in the first quarter of 2013. For the full year, total revenue was $76.3 million compared to $75.5 million in 2011. Gross profit margin in the fourth quarter of 2012 was 39.5%, an increase from 20.2% in the fourth quarter of 2011. For the full year, gross profit margin improved to a record 32.4% from 23.7% in 2011. Net loss in the fourth quarter was $0.4 million or $(0.02) per share, an improvement from a loss of $3.3 million or $(0.21) per share in the fourth quarter of 2011. For the full year, net loss decreased 73% to $1.9 million or $(0.10) per share compared to a loss of $7.1 million or $(0.44) per share in 2011. Comparative period per share calculations were adjusted for the 5-for-1 reverse stock split that became effective at 5:00 p.m. (ET) on Dec. 21, 2012. Beginning in the fourth quarter of 2012, the company began to report adjusted EBITDA, which totaled $0.5 million, an improvement from an adjusted EBITDA loss of $2.4 million in the fourth quarter of 2011. For the full year, adjusted EBITDA was $1.3 million as compared to an adjusted EBITDA loss of $3.8 million in 2011. Cash and cash equivalents at Dec. 31, 2012, totaled $13.2 million compared to $10.4 million at Dec. 31, 2011. Outlook Active Power expects first quarter 2013 revenue to range between $18 million and $21 million. First quarter earnings per share are expected to be between breakeven and $0.03 per share. This outlook is subject to a number of factors, including those outside of the company’s control, such as customer deployment schedules which may result in actual revenues and earnings to vary outside these ranges. Changes in cash and investments in the first quarter are expected to be minimal and driven by changes in working capital requirements. Conference Call and Webcast Active Power will host a conference call today, Tuesday, Feb. 19, 2013, at 4:30 p.m. (ET) to discuss its fourth quarter and year end 2012 results. Interested parties can dial into the call at the time of the event at (866) 963-1214. For callers outside the United States, please dial (904) 520-5765. To listen to the live webcast, click here. A replay of the webcast will be available via Active Power’s investor relations website at http://ir.activepower.com. About Active Power Founded in 1992, Active Power (NASDAQ:ACPW) designs and manufactures uninterruptible power supply (UPS) systems and modular infrastructure solutions that enable data centers and other mission critical operations to remain ‘on’ 24 hours a day, seven days a week. The combined benefits of its products’ power density, reliability, and total cost of ownership are unmatched in the market and enable the world’s leading companies to achieve their most forward thinking data center designs. The company’s products and solutions are built with pride in Austin, Texas, at a state-of-the-art, ISO 9001:2008 registered manufacturing and test facility. Global customers are served via Austin and three regional operations centers located in the United Kingdom, Germany, and China, supporting the deployment of systems in more than 50 countries. For more information, visit www.activepower.com. Cautionary Note Regarding Forward-Looking Statements This release contains forward-looking statements that involve risks and uncertainties, including statements relating to the stage being set for a strong 2013; our focus in 2013; that our product benefits and operating platform will significantly improve our competitive position in 2013; our revenue and earnings per share guidance for the first quarter 2013; and our expected changes in cash and investments. Any forward-looking statements and all other statements that may be made in this news release that are not historical facts are subject to a number of risks and uncertainties, and actual results may differ materially. Factors that could cause the actual results to differ materially from the results predicted include, among others, our dependence on our relationships with Hewlett Packard and Caterpillar and on distributors; our increased emphasis on larger and more complex system solutions; the success of our product development efforts and our ability to manufacture and deliver products in a timely manner; the level of acceptance of our current and future products in the market; the deferral or cancellation of sales commitments as a result of general economic conditions or uncertainty; risks related to our international operations; and product performance and quality issues. For more information on the risk factors that could cause actual results to differ from these forward looking statements, please refer to Active Power filings with the Securities and Exchange Commission, including its annual report on Form 10-K for the year ended December 31, 2011, its Quarterly Reports on Form 10-Q, and its Current Reports on Form 8-K filed since then. Active Power assumes no obligation to update any forward-looking statements or information which are in effect as of their respective dates. Active Power, CleanSource, and CoolAir are registered trademarks of Active Power, Inc. The Active Power logo, PowerHouse, and PowerCentre are trademarks of Active Power, Inc. All other trademarks are the properties of their respective companies. Media Contact: Lee Higgins Senior Public Relations Manager 512-744-9488 lhiggins@activepower.com Investor Contact: Ron Both Liolios Group, Inc. 949-574-3860 acpw@liolios.com ACTIVE POWER, INC. CONDENSED STATEMENTS OF OPERATIONS (Thousands, except per share amounts) (unaudited) Three Months Ended Dec. 31, Year Ended Dec. 31, Product revenue $ Service and other revenue Total revenue Cost of product revenue Cost of service and other revenue Total cost of goods sold Gross profit Operating expenses: Research and development Selling and marketing General & administrative Total operating expenses Operating Income/(loss) Interest expense, net ) Other income (expense), net ) 45 11 Net Loss $ ) $ ) $ ) $ ) Basic & diluted Net Loss per share $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding basic & diluted ACTIVE POWER, INC. CONDENSED BALANCE SHEETS (In thousands) December 31 December 31 Assets (unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net Inventories Prepaid expenses and other Total current assets Property and equipment, net Deposits and other Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Revolving line of credit Total current liabilities Long-term liabilities Stockholders' equity: Common stock- $.01 par value; 30,000shares authorized; 19,171 and 16,116 shares issued and 19,125 and 16,088 shares outstanding 19 16 Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Other accumulated comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ ACTIVE POWER, INC. SUPPLEMENTAL INFORMATION Revenue by Product 3 Months Ended December 31, Year Ended December 31, % of total % of total % of total % of total UPS $ 44
